The rosin, in the sale of which it was alleged that the penalty had been incurred, had left Wilmington the day before by steamer for New York, and was then in transitu. The parties to the sale both resided in Wilmington, and the transaction was bona fide. *Page 593 
His Honor having given judgment for the plaintiff, the defendant appealed.
"All rosin sold in the city of Wilmington shall be weighed," c.; and "Any person selling rosin in the city of Wilmington without its having been weighed as aforesaid, shall forfeit," c., act 29th March, 1869. The seller and buyer in the present case lived in Wilmington, and the sale was made there, but the rosin was not there, but was in transitu to New York.
The question is, are the sellers liable to the penalty:
They are not. The act was intended to regulate the local market of Wilmington, in regard to things present and sold there. How could the rosin be weighed when it was not there?
Whether if the rosin had been sent out of the market and then sold to avoid the operation of the act the penalty would have attached, is a question not before us, because it is stated that the transaction was bonafide.
The judgment below is reversed, and judgment here for the defendants.
PER CURIAM.                                           Judgment reversed.